 Case 21-03006-sgj Doc 16 Filed 05/10/21           Entered 05/10/21 16:30:06       Page 1 of 5



Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR HIGHLAND CAPITAL
MANAGEMENT SERVICES, INC.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
 In re:                                           §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT,                     §            Chapter 11
 L.P.                                             §
                                                  §            Case No.: 19-34054-sgj11
          Debtor.                                 §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT,                     §
 L.P.                                             §
                                                  §
          Plaintiff,                              §
                                                  §
 vs.                                              §            Adv. Pro. No. 21-03006-sgj
                                                  §
 HIGHLAND CAPITAL MANAGEMENT                      §
 SERVICES, INC.,                                  §
                                                  §
          Defendant.                              §

                            NOTICE OF HEARING ON
               DEFENDANT’S MOTION FOR LEAVE TO AMEND ANSWER

          PLEASE TAKE NOTICE that a hearing on Defendant Highland Capital Management

Services, Inc.’s Motion for Leave to Amend Answer to Plaintiff’s Complaint [Docket No. 15] will

be held on Thursday, June 10, 2021 at 9:30 a.m. Central Time. The hearing will be held via

WebEx videoconference before the Honorable Stacey G. C. Jernigan, United States Bankruptcy

Judge for the United States Bankruptcy Court for the Northern District of Texas, Dallas Division.



NOTICE OF HEARING ON MOTION FOR LEAVE TO AMEND ANSWER                                  PAGE 1 OF 3
 Case 21-03006-sgj Doc 16 Filed 05/10/21            Entered 05/10/21 16:30:06     Page 2 of 5




       The WebEx video participation/attendance link for the Hearing is: http://us-

courts.webex.com/meet/jerniga. A copy of the WebEx Hearing Instructions for the Hearing is

attached hereto as Exhibit A; alternatively, the WebEx Hearing Instructions for the Hearing may

be obtained from Judge Jernigan’s hearing/calendar site at: https://www.txnb.uscourts.gov/judges-

info/hearing-dates/judge-jernigans-hearing-dates.

                                            Respectfully submitted,

                                            /s/ Lauren K. Drawhorn
                                            Jason M. Rudd
                                            Texas Bar No. 24028786
                                            Lauren K. Drawhorn
                                            Texas Bar No. 24074528
                                            WICK PHILLIPS GOULD & MARTIN, LLP
                                            3131 McKinney Avenue, Suite 500
                                            Dallas, Texas 75204
                                            Telephone: (214) 692-6200
                                            Fax: (214) 692-6255
                                            Email: jason.rudd@wickphillips.com
                                                    lauren.drawhorn@wickphillips.com

                                            COUNSEL FOR HIGHLAND CAPITAL MANAGEMENT
                                            SERVICES, INC.




NOTICE OF HEARING ON MOTION FOR LEAVE TO AMEND ANSWER                                 PAGE 2 OF 3
 Case 21-03006-sgj Doc 16 Filed 05/10/21         Entered 05/10/21 16:30:06      Page 3 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a true and correct copy of the foregoing pleading
was served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
requesting or consenting to such service in this adversary case.

 Jeffrey N. Pomerantz                            Melissa S. Hayward
 jpomerantz@pszjlaw.com                          MHayward@HaywardFirm.com
 Ira D. Kharasch                                 Zachery Z. Annable
 ikharasch@pszjlaw.com                           ZAnnable@HaywardFirm.com
 John A. Morris                                  HAYWARD PLLC
 jmorris@pszjlaw.com                             10501 N. Central Expy, Ste. 106
 Gregory V. Demo                                 Dallas, Texas 75231
 gdemo@pszjlaw.com                               Fax: (972) 755-7110
 Hayley R. Winograd
 hwinograd@pszjlaw.com
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Facsimile: (310) 201-0760
Counsel for Highland Capital Management, L.P.

                                           /s/ Lauren K. Drawhorn
                                               Lauren K. Drawhorn




NOTICE OF HEARING ON MOTION FOR LEAVE TO AMEND ANSWER                               PAGE 3 OF 3
Case 21-03006-sgj Doc 16 Filed 05/10/21   Entered 05/10/21 16:30:06   Page 4 of 5




                        EXHIBIT A
    Case 21-03006-sgj Doc 16 Filed 05/10/21              Entered 05/10/21 16:30:06            Page 5 of 5
                               WebEx Hearing Instructions
                                     Judge Stacey G. Jernigan
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Stacey
G. Jernigan are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/jerniga

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1.650.479.3207
Meeting ID: 479 393 582

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged
        to attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and
        other parties in interest who will not be seeking to introduce any evidence at the hearing and who
        wish to attend the hearing in a telephonic only mode may attend the hearing in the WebEx
        telephonic only mode using the WebEx dial-in and meeting ID above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please
        be advised that a hearing may already be in progress. During hearings, participants are required to
        keep their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and
        tips with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04: https://
        www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode and live testimony
        will only be accepted from witnesses who have the WebEx video function activated.
        Telephonic testimony without accompanying video will not be accepted by the Court.
•       All WebEx hearing attendees are required to comply with Judge Jernigan’s Telephonic
        and Videoconference Hearing Policy (included within Judge Jernigan’s Judge-Specific
        Guidelines): https://www.txnb.uscourts.gov/content/judge-stacey-g-c-jernigan

Exhibit Requirements:
       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in
        the case with a true and correct copy of each designated exhibit filed as a separate, individual
        attachment thereto so that the Court and all participants have ready access to all designated exhibits.
       If the number of pages of such exhibits exceeds 100, then such party must also deliver two (2) sets
        of such exhibits in exhibit binders to the Court by no later than twenty-four (24) hours in advance
        of the hearing.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice
        that the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above
        WebEx video participation/attendance link, and (3) attach a copy of these WebEx Hearing
        Instructions or provide notice that they may be obtained from Judge Jernigan's hearing/calendar
        site: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-jernigans-hearing-dates.
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/jerniga” as the location of the hearing (note: this option appears
        immediately after the first set of Wichita Falls locations). Do not select Judge Jernigan's Dallas
        courtroom as the location for the hearing.
